UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-6817



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY DEAN CURLEE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-99-182, CA-02-151)


Submitted:   August 21, 2003            Decided:   September 16, 2003


Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Dean Curlee, Appellant Pro Se.    Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Rodney Dean Curlee seeks to appeal the district court’s order

and   judgment     adopting      the    report      and   recommendation       of   the

magistrate judge and denying relief on his motion filed under 28

U.S.C. § 2255 (2000).            The order and judgment is not appealable

unless    a    circuit    justice      or    judge    issues    a    certificate     of

appealability. 28 U.S.C. § 2253(c)(1) (2000).                       A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.” 28 U .S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).                We have independently reviewed

the record and conclude that Curlee has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions        are   adequately     presented     in   the

materials      before    the    court       and   argument     would   not    aid   the

decisional process.




                                                                             DISMISSED


                                             2